Citation Nr: 1540569	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the back (spine).  

2.  Entitlement to service connection for arthritis of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified at a video-conference hearing at the RO before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record

In May 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for arthritis of the back and feet.  On his initial claim form received at the RO in February 2010, the Veteran asserts that his arthritis disability began in 1955 and that it is directly related to climbing poles to attach/disconnect communication lines during service.  The Veteran also reported that he injured his back during active service and was hospitalized at Fort Campbell as a result of this injury.  In addition, the Veteran maintains that as an electrical lineman during active service, he was required to climb up and down light poles using only his boots that had to be slammed into the pole with his legs, knees and feet to hold him up, while flipping a rope/strap up the pole.  According to the Veteran, this action placed high shock and stress on his back and feet.  The Veteran's DD Form 214 indicates that he was a wire chief in the field, which is consistent with the Veteran's description of his duties.  

Unfortunately, the Veteran's service treatment records (STRs) were burned in the fire at the National Personnel Records Center (NPRC) in 1973.  As such, the Veteran's reports of hospitalization at Fort Campbell, Kentucky due to a back injury in the fall of 1951 cannot be corroborated.  The Veteran asserts that his injury and the stress on his feet and back occurred during training for deployment subsequent to the activation of his National Guard unit.  Notwithstanding the lack of STRs, there is no reason to question the Veteran's credibility with regard to his assertions of a back injury in service and the added stress on his feet and back as a result of his active service duties.  

In a May 2014 memorandum, the Veteran's treating chiropractor of 24 years, Dr. C.C., noted that prior to coming to him for care, the Veteran received both medical management and chiropractic management for chronic back pain.  Dr. C.C. opined that the extent of the Veteran's degenerative changes present in the spine affecting both the vertebral discs and joints are long standing, and, the severity of such would suggest that an old injury is the precipitating factor.  Dr. C.C. also pointed that that these findings were consistent with the Veteran's report of a spine injury in his early 20's [during service].  

In a September 2014 statement, the Veteran provided a history of his back treatment.  He explained that he was under the care of Dr. T in 1953 after his discharge.  Dr. W took over Dr. T's practice when he retired.  Between 1960 and 1975, Dr. W retired and the office was closed.  At the time Dr. W's office closed, the Veteran began seeing Dr. L, a surgeon, who operated on him in the 1980's for back problems.  Shortly after that, Dr. L was in an accident and never returned to his practice.  It was at this time that the Veteran sought treatment from Dr. C.C.

Although the records from Drs. T, W and L have since been destroyed, the Veteran's statements as to his treatment for back pain by these doctors is competent and credible.  This evidence suggests that the Veteran has had long-standing back problems since service.  

That notwithstanding, an April 2015 VA examination report contains contradictory findings.  The examiner opined that the Veteran's spine disability is age related because there are no STRs to support a back injury in service and no STRs to support a diagnosis of any back condition while in service.  The examiner referred to April 2015 x-rays showing scoliosis of the lumbar spine, with severe multilevel degenerative disc disease and scattered facet arthropathy.  The examination report also notes that the Veteran had a family history of arthritis and that his arthritis was polyarticular.

While the April 2015 examiner cited reasons as to why he believed the Veteran's arthritis was age-related, the examiner did not take into consideration the Veteran's credible statements regarding his in-service spine injury or his duty assignments despite the fact that the Board, in its May 2014 remand, essentially conceded an in-service back injury.  As such, this opinion is inadequate and another examination is necessary.  

The Veteran also seeks service connection for arthritis of the feet.  

A VA examiner in April 2015 opined that the Veteran's bilateral pes planus, right hallux valgus, and degenerative arthritis of the feet were less likely as not related to service because there were no STRs to support a foot injury or any foot condition during service.  The examiner also noted that the Veteran had polyarticular arthritis and noted that with age, the skin becomes thinner and the feet can flatten.  

There is no medical opinion to the contrary.  However, as noted in the Board's May 2014 remand, the Veteran's STRs are unavailable and the Veteran's reports of an in-service back injury and duty assignments are credible.  Because the examiner in April 2015 did not consider the Veteran's statements, the April 2015 opinion is inadequate.  

Moreover, to support his claim, the Veteran indicated that his supervisor at the time, MSG P.R. also has a claim pending with VA and that he prepared a letter to help corroborate P.R.'s claim regarding the same back incident.  The Veteran asserts that both he and P.R. were hospitalized at Fort Campbell during the fall of 1951.  The Veteran has requested that VA review P.R.'s claim as a way of corroborating the events reported by the Veteran.  The Board's May 2014 remand requested the RO, to the extent possible, to take the necessary steps to corroborate the Veteran's assertions.  While the RO made additional requests for STRs, it does not appear that the RO addressed this directive.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  To the extent possible, review the file of P.R. in an attempt to corroborate the Veteran's assertions that he was injured in the same accident as P.R. and they were both hospitalized for back pain in the fall of 1951 at Fort Campbell; and, that the Veteran wrote a letter on P.R. behalf to help support P.R.'s claim with VA.  All efforts in this regard should be documented in the record.  

2.  After completion of the above, schedule the Veteran for a VA Compensation and Pension orthopaedic examination by a physician who has adequate training in the area of orthopedics to determine the nature, extent, onset and etiology of the Veteran's arthritis of the feet and back.  The examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's arthritis of the spine and/or feet is related to his duties as a wireman during active service and/or due to the back injury incurred in service and/or had its onset during any period of active duty, active duty for training, or as a result of injury (acoustic trauma) during inactive duty training.  The electronic record must be reviewed and in that regard, the examiner's attention is directed to credible reports of an in-service back injury and excessive pressure on his feet during active duty, as well as the August 2008 medical opinion of the Veteran's long-standing chiropractor.  The examiner should also be aware that the Veteran's STRs were likely destroyed in a fire at the National Personnel Records Center in 1973, but an in-service back injury has been conceded.  Thus, the examiner's opinion should be based on an assumption that the Veteran injured his back during service and that his job duties required a large amount of stress on his feet, even though the records showing this have burned.  The VA examiner in April 2015 opined that the Veteran's arthritis was age related, but did not consider whether the Veteran's current back and feet conditions could, as likely as not, have resulted from the type of foot pressure and back injury incurred in service.  



A complete rationale for all opinions expressed should be provided.  In this regard, the examiner should indicate if the Veteran has the type of arthritis that is normally, or commonly, associated with excessive pressure on the feet over a period of time and/or whether the Veteran has some other acquired foot disorder associated with excessive pressure on the feet over a period of time.  

The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




